DETAILED ACTION 
The amendment submitted on April 4, 2020 has been entered.  Claims 1-6 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed, although the application would be allowable if an appropriate terminal disclaimer were to be submitted.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous action is withdrawn.  Applicant’s submission filed on September 8, 2020 has been entered.  
Withdrawn Rejections 
The rejection of claims 1-6 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moo-Young (WO 98/08471 A1) is withdrawn because the independent claim has been amended to require a dosage amount that is lower than disclosed in the reference.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA / 26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-6 remain rejected on the ground of nonstatutory double patent-ing as being unpatentable over US Patent No. 10,251,836 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘836 patent (cited in the prior action), of which the present application is a continuation, claims a method of using mifepristone-containing drug delivery devices “wherein the daily dose of the single active agent does not exceed 500 mcg” (see claim 1 of the ‘836 patent).  Although the instant claims are directed to a somewhat narrower range, namely, “from 50 mcg to 90 mcg” (see the amendment to instant claim 1), it is nevertheless Office policy that “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  See MPEP 2144.05(I).  One would therefore have viewed the subject matter of the instant claims as being prima facie obvious over the claims of the ‘836 patent, and the rejection is maintained notwithstanding the amendment.  Applicant acknowledges this rejection but states that a “terminal disclaimer in … will be provided … once the claims of the instant application have been allowed” (see applicant’s Remarks, submitted September 8, 2020, at p. 5).  
Claims 1-6 remain provisionally rejected on the ground of nonstatutory double patent-ing as being unpatentable over copending Application No. 16/295,577.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘577 application (cited in the prior action) claims (see, e.g., claim 1 submitted on February 2, 2021) a method of using vaginal rings, wherein the “daily dose of [mifepristone] does not exceed 120 mcg.”  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  This provisional rejection is maintained for the same reasons as the rejection immediately above.  The application appears otherwise to be in condition for allowance, so the examiner suggests a terminal disclaimer.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell,1 whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably on the afternoon of a Tuesday or Thursday, and are available in-person at the examiner’s office in Alex-andria or by telephone or video conferencing.  To schedule an interview, please use the Auto-mated Interview Request system at www.uspto.gov/interviewpractice.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
    

    
        1 formerly “Theodore R. West”